In a proceeding to dissolve a not-for-profit corporation pursuant to Not-For-Profit Corporation Law § 1102, the petitioners appeal from a judgment of the Supreme Court, Queens County (Agate, J.), entered March 13, 2012, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the petition for dissolution of the respondent Baba Makhan Shah Lobana Sikh Center, Inc. (hereinafter the corporation), a not-for-profit corporation. The petitioners did not demonstrate that the corporation’s members were “so divided that the votes required for the election of directors cannot be *963obtained” (N-PCL 1102 [a] [2] [B]), or that there was internal dissension among the members such that the dissolution of the corporation “would be beneficial to the members” (N-PCL 1102 [a] [2] [C]; see Matter of Cusato v Glen at Great Kills Homeowners Assn., 23 AD3d 464, 464 [2005]; Matter of Korotun v Laurel Place Homeowner’s Assn., 6 AD3d 710, 712 [2004]; Matter of John Luther & Sons Co. v Geneva Bldrs. & Trade Assn., 52 AD2d 737, 738 [1976]). Moreover, the Supreme Court properly denied the petition on the pleadings and papers submitted, since the petitioners failed to raise any triable issues of fact that would warrant a trial (see CPLR 409 [b]; 410; Matter of Korotun v Laurel Place Homeowner’s Assn., 6 AD3d at 711-712; Matter of Friends World Coll. v Nicklin, 249 AD2d 393, 394 [1998]).
The parties’ remaining contentions are either without merit or based on matter dehors the record.
Eng, PJ., Balkin, Sgroi and Cohen, JJ., concur.